DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The election/restriction requirement is withdrawn in view of the amendment to the claims of December 14, 2021.  
	Claims 1-13 are pending and have been examined.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Tjellesen et al (2015/0224712, Fig. 2) and Gimenez Manent et al (2018/0071985, Fig.1) disclose moving powder from a basin using a lift/sweep in an additive manufacturing device.  Neither reference discloses a second basin or an auger.
Tung et al (2011/0300248) is considered the closest prior art.  Tung et al disclose a powder supply container 11, a first basin/trough b, a second basin/trough a, an outlet 114 in the first basin trough, and a lift/sweep 112 for moving powder from the second basin/trough to the first basin trough.  The reference does not suggest that the outlet be at one end of the first basin/trough nor that roller 12 would act as an auger to move the powder along the basin/trough toward the outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754